PER CURIAM.
We reverse the order dismissing appellant’s complaint for failure to state a cause of action and remand the case to permit appellant to proceed on that portion of the complaint which pertains to his 42 U.S.C. § 1983 claim arising from the alleged conduct of Correctional Officer Draak. Because the other causes of action against other defendants were dismissed, and those rulings were not appealed, appellant may not proceed on those dismissed claims.
REVERSED and REMANDED.
ERVIN, DAVIS and VAN NORTWICK, JJ., CONCUR.